Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a raised threshold” (Claim 4. However, the original specification states “A raised threshold may be formed on the upper surface 110 of the top unit 100 (not shown in Figures)”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4 recites “the cover” at line 3. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 5 recites “the upper region” at line 3. There is insufficient antecedent basis for this limitation in the claim.
 	
 	


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim 1 is rejected under 35 U.S.C. 102 a1 as being anticipated by Rimmeir (US 4,321,859).
 	Regarding claim 1, Rimmeir discloses “a abstract and fig.1 shows a mesh tray. MPEP 2114) for preparation of food, the tray comprising: 
 	“a top unit defining a top unit defining a top face of the tray” (24 has a top face) and, formed separately, “a base unit defining a rear face of the tray” (22 pointed at a base unit having a bottom mesh surface defining a rear face); 
 	“the top unit forming a first passageway” (at least one of hole 36), 
 	“the base unit forming a second passageway” (22 having at least one opening forming by the bottom surface of the mesh basket); 
 	wherein “the base unit is configured to receive the top unit” (the base unit 22 is configured to receive the top unit 24), and when so received: 
 	“the first passageway and the second passageway cooperate to define an airflow passage between the top face and the rear face” (as explained the above in regards to the first and second passageways. The airflow is capable of passing through the passageways), and 
 	“the first passageway is offset relative to the second passageway” (as explained the above the first passageway is offset relative to the second passageway).

 	Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 102 a1 as being anticipated by Nash et al. (US 6,105,487).
 	Regarding claim 1, Nash et al. discloses “a abstract and fig.17, 56 and 58. MPEP 2114) for preparation of food, the tray comprising: 
 	“a top unit defining a top unit defining a top face of the tray” (fig.17, 56 has a top face) and, formed separately, “a base unit defining a rear face of the tray” (fig.17, 58); 
 	“the top unit forming a first passageway” (the passageway of 56a), 
 	“the base unit forming a second passageway” (the passageway of 58a); 
 	wherein “the base unit is configured to receive the top unit” (the base unit 58 is configured to receive the top unit 56 and see fig.21 for details), and when so received: 
 	“the first passageway and the second passageway cooperate to define an airflow passage between the top face and the rear face” (The airflow is capable of passing through the passageways 56a and 58a), and 
 	“the first passageway is offset relative to the second passageway” (the first passageway 56a is offset relative to the second passageway 58a).
 	Regarding claim 5, Nash et al. discloses “the top unit” (56) comprising “a raised region, a lower region and an inclined region” (annotated fig.17) extending between “the upper region and the lower region” (annotated fig.17).
 	Regarding claim 7, Nash et al. discloses “a raised periphery” (fig.17, 58 pointed at the raise periphery or sidewall of the base unit) formed on “the base unit” (58), “the raised periphery extending about the second passageway and configured to form a barrier to a flow of liquid into the second passageway” (the sidewall of base unit 58 extending upward from a region to form a barrier to allow or guide a flow of liquid into the a second passageway).
  	Regarding claim 8, Nash et al. discloses a collection channel (annotated fig.17) “for collecting food juices” (functional language), “the collection channel extending along the base unit” (annotated fig.17).
 	Regarding claim 9, Nash et al. discloses the top unit comprises a skirt (annotated fig.21) configured to be received into “the collection channel” (annotated fig.21) when “the top unit” (56) is received by “the base unit” (58).




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 6,105,487) in view of Zuccarini (US 6,187,359).
 	Regarding claim 2, Nash et al. discloses all the features of claim limitations as set forth above except for a cover extending above the first passageway and configured to define a covered passageway along the top face, wherein the covered passageway cooperates with the first passageway to extend the airflow passage.
 	Zuccarini teaches “a cover” (figs.1-3, 18 pointed at a cover) extending above “the first passageway” (annotated fig.3) and configured to define a covered passageway along “the top face” (annotated fig.3), wherein “the covered passageway cooperates with the first passageway to extend the airflow passage” (annotated fig.3). Nash et al. teaches a cooking device. Zuccarini teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nash et al. with Zuccarini, by modifying Nash et al.’s first passageway device 56a according to Zuccarini’s first passageway device 18, to provide uniform heat for cooking (abstract) as taught by Zuccarini.
 	Regarding claim 3, modified Nash et al. “the cover is a hood formed on the top unit” (Nash et al., figs.1-3, 18 is a hood formed on the opt unit).


 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 6,105,487) in view of Zuccarini (US 6,187,359) [embodiment fig.4]
 	Regarding claim 4, Nash et al. discloses all the features of claim limitations as set forth above except for a raised threshold formed on the top unit, wherein the cover defines an opening on the top unit and the raised threshold is located in front of the opening.
 	Zuccarini teaches “a raised threshold” (figs.4-5, 29) formed on “the top unit” (27), wherein “the cover defines an opening on the top unit” (28 defining an opening on the top unit) and “the raised threshold is located in front of the opening” (at least one of 29 is located in front of the opening). Nash et al. teaches a cooking device. Zuccarini teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nash et al. with Zuccarini, by adding Zuccarini’s raised threshold and then modifying Nash et al.’s first passageway device 56a according to Zuccarini’s first passageway device 18, to provide uniform heat for cooking (abstract) and for holding other cooking devices (col.4 at lines 8-16) as taught by Zuccarini.
 	

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 6,105,487) in view of Rimmeir (US 4,321,859)
 	Regarding claim 6, Nash et al. discloses “the top unit comprising a guidance channel for conveyance of liquid along the top unit” (another one of 56a).
  	Nash et al. is silent regarding the guidance channel extending from the upper region to the lower region.
 	Rimmeir teaches “the guidance channel extending from the upper region to the lower region” (fig.1, 24 pointed at the top unit having a top surface having a top region and a lower surface having a lower region. Fig.3 shows another one of 36 can be the guidance channel extending from the upper region to the lower region). Nash et al. teaches a cooking device. Rimmeir teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nash et al. with Rimmeir, by modifying Nash et al.’s channel according to Rimmeir’s guidance channel, to adapt in different cooking environment. 


 	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 6,105,487) in view of Beard et al. (US 8,960,081).
 	Regarding claim 10, Nash et al. discloses the first passageway and the second passageways are next to each other when the skirt is received into the collection channel.
 	Nash et al. is silent regarding the arrangement of the first passageway and the second passageways are aligned.
 	Beard et al. teaches “the first passageway and the second passageways are aligned” (41 forms a first passageway and annotated fig.1 shows the second passageway such that the first passageway and the second passageways are aligned with respect a center line of one of the 41). Nash et al. teaches a cooking device. Rimmeir teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nash et al. with Beard et al., by modifying Nash et al.’s first and second passageways according to Beard et al.’s first and second passageways, to provide desired airflow path to facilitate food steaming process (abstract and col.3 at lines 15-20) as taught by Beard et al.
 	Regarding claim 11, modified Nash et al. discloses “the top unit comprises a plurality of first passageways” (Beard et al., plurality of 41 forms the first passageways) and “the base unit comprises a plurality of second passageways” (Beard et al., the base unit 15 having plurality of second passageways 13), and wherein “each first passageway is configured to be aligned with a corresponding second passageway when the skirt is received into the collection channel” (Beard et al., each first passage way 41 is configured to be aligned with a corresponding second passageway).
 	Regarding claim 12, modified Nash et al. discloses “the second passageway has a diameter which is smaller than a diameter of the first passageway” (Beard et al., the second passageway 13 has a diameter which is smaller than a diameter of the first passageway 41).

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 6,105,487) in view of Allred et al. (US 4,607,608).
 	Regarding claim 13, Nash et al. discloses all the features of claim limitations as set forth above except for the top unit is fastened to the base unit.
 	Allred et al. teaches “the top unit is fastened to the base unit” (the top unit 46 is fastened to the base unit 31 via the screw 42). Nash et al. teaches a cooking device. Allred et al. teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nash et al. with Allred et al., by adding Allred et al.’s screw in connection with Nash et al.’s top unit and the base unit, in order to secure the tray in case the tray is tip over.


    PNG
    media_image1.png
    698
    1125
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1482
    1042
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    1101
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1334
    988
    media_image4.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761